—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered September 16, 1992, convicting defendant, after a jury trial, of attempted sexual abuse in the first degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Acosta, 80 NY2d 665, 672), and giving deference to the jury’s findings of credibility (People v Bleakley, 69 NY2d 490, 495), we find that defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence.
The issues raised by defendant concerning the credibility of prosecution witnesses, including those that arose from the cross-examination of the complainant impeaching prior judi*725cial and extrajudicial statements she made concerning her educational and employment background, the fact that the complainant did not "cry out” for help (People v Hodges, 204 AD2d 739), and the fact that the police decided against immediately canvassing the area with the complainant, were properly placed before the jury; we find no reason to disturb its determination. Concur—Rosenberger, J. P., Ellerin, Ross, Rubin and Williams, JJ.